I dissent from the ruling in headnote 2 and the corresponding division of the opinion to the effect that it is unnecessary under the law that there exist between coterminous landowners a dispute as to the dividing line, or that such line be indefinite and unascertained, in order that acquiescence for seven years under the Code, § 85-1602, may establish the dividing line. It is my opinion that the same rule is applicable alike in cases where a dividing line is established by agreement of coterminous landowners, and where such dividing line is established by acquiescence for seven years by acts and declarations, and that rule is, that such dividing line can be established by either method only in cases where the line is in dispute, or is indefinite and uncertain. I think, however, that since, as pointed out in the opinion, there was no evidence in this case of acquiescence in a line for a period of seven years, all rulings and statements in the opinion and headnote to the effect that it is unnecessary, in case of acquiescence for seven years, that the dividing line be uncertain or in dispute, is obiter, and accordingly I concur in the judgment of reversal and in the opinion except as herein pointed out. *Page 266